Pascual Rosa, coacusado con Demetrio Rosa, quien se declaró culpable ■ de delito contra la salud pública, imputa *1049a la corte sentenciadora ."el error de haberle condenado to-mando por base, únicamente, la declaración no corroborada de un cómplice.
Que la leche adulterada procedía de la vaquería de Pas-cual Eosa se demostró en el juicio, no sólo por el testimonio del coacusado Demetrio Eosa, sino por la marca que tenían los envases en que estaba contenida, por lo cual no existe el único error asignado.

Confirmada la sentencia apelada.

El Juez PkesideNte Señor del Toro,
emitió la opinión del tribunal.